Exhibit 10.9 NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON ITS CONVERSION HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE ACT. CONVERTIBLE PROMISSORY NOTE Houston, Texas September 14, 2006 $100,000 FOR VALUE RECEIVED, EXOBOX TECHNOLOGIES CORP., a Nevada corporation (hereinafter called the “Borrower”), hereby promises to pay to the order of Manillo Investors, Ltd. or registered assigns (the “Holder”) the sum of One Hundred Thousand Dollars ($100,000), on January 1, 2007 (the “Maturity Date”), and to pay interest on the unpaid principal balance hereof at the rate of ten percent (10%) per annum from the date hereof the “Issue Date”) until the same becomes due and payable, whether at maturity or upon acceleration or by prepayment or otherwise.Any amount of principal or interest on this Note which is not paid when due shall bear interest at the rate of fifteen percent (15%) per annum from the due date thereof until the same is paid (“Default Interest”).Interest shall commence accruing on the issue date, shall be computed on the basis of a 365-day year and the actual number of days elapsed and shall be payable, at the option of the Holder, either at maturity or at the time of conversion of the principal to which such interest relates in accordance with ArticleI below.All payments due hereunder (to the extent not converted into Series C preferred stock, $.001 par value per share, of the Borrower (the “Preferred Stock”) in accordance with the terms hereof) shall be made in lawful money of the United States of America or, at the option of the Borrower, in whole or in part, in shares of Preferred Stock of the Borrower at the then applicable Conversion Rate (as defined herein). All payments shall be made at such address as the Holder shall hereafter give to the Borrower by written notice made in accordance with the provisions of this Note.Whenever any amount expressed to be due by the terms of this Note is due on any day which is not a business day, the same shall instead be due on the next succeeding day which is a business day and, in the case of any interest payment date which is not the date on which this Note is paid in full, the extension of the due date thereof shall not be taken into account for purposes of determining the amount of interest due on such date.As used in this Note, the term “business day” shall mean any day other than a Saturday, Sunday or a day on which commercial banks in the city of Houston, Texas are authorized or required by law or executive order to remain closed. 1 This Note is free from all taxes, liens, claims and encumbrances with respect to the issue thereof and shall not be subject to preemptive rights or other similar rights of shareholders of the Borrower and will not impose personal liability upon the holder thereof.The obligations of the Borrower under this Note shall be secured by that certain Security Agreement dated by and between the Borrower and the Holder of even date herewith. The terms and conditions of the Securities Purchase Agreement dated as of September 20, 2005 by and among the Borrower and the Purchasers (as defined therein) are incorporated herein by reference (the Securities Purchase Agreement and the exhibits thereto are referred to herein collectively as the “Purchase Agreement”).Terms not defined herein shall have the meanings ascribed to them in the Purchase Agreement The following terms shall apply to this Note: ARTICLE I.
